Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action considers claims 1-15 of the preliminary amendment field on January 20, 2022. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,542,196 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendment
The amendment filed January 20, 2022 do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  Specifically, the examiner determines that the matter to be added by reissue must be underlined. Thus, with respect to the submitted amendment, new claims 8-15 must be underlined in its entirety. 


Double Patenting1
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 – 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11 and 12 of U.S. Patent No. 10,362,202. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 is broader and thus anticipated by claim 1 of the ‘202 patent. In addition, claims 9-12 and 15 corresponds to claims 2,3,1,1 and 12 respectively. See for example the below comparison between claims 8 of the instant application and claim 1 of the ’202 patent. 
US Patent Application 17/580,564
US Patent 10,362,202
8. Device for relative positioning of multi-aperture optics comprising several optical channels in relation to an image sensor, comprising:
1. Device for relative positioning of multi-aperture optics comprising several optical channels in relation to an image sensor, comprising:
a reference object arranged such that the reference object is imaged to an image region per channel by the multi-aperture optics in the optical channels;
a reference object arranged such that the reference object is imaged to an image region per channel by the multi-aperture optics in the optical channels;
a positioning device controllable to change a relative location between the multi- aperture optics and the image sensor;
a positioning device controllable to change a relative location between the multi-aperture optics and the image sensor;
a calculating device configured to determine actual positions of the reference object in at least three image regions in images of the reference object and to control the positioning device on the basis of a comparison of the actual positions with positions.
a calculating device configured to determine actual positions of the reference object in at least three image regions in images of the reference object and to control the positioning device on the basis of a comparison of the actual positions with positions;

wherein the device is configured to at least one of:

the calculating device being configured to control a fixation device, the fixation device being configured to harden a glue arranged between the multi-aperture optics and the image sensor or between the multi-aperture optics and a printed circuit board on which the image sensor is arranged;

the reference object comprising at least three reference regions comprising a reference marking, so that one reference marking is imaged onto one of the at least three image regions, respectively,

the calculating device being configured to determine the actual position on the basis of a position of the reference markings in the image region; and the calculating device being configured to determine a measure of a distance of pattern distances of the actual position for an inner image region on the basis of the pattern deviation, the calculating device being configured to control the positioning device such that same shifts the multi-aperture optics along the yaw axis, so that the distance reaches a target distance value: 

determine a measure of a first lateral difference of the actual position for the inner image region on the basis of the pattern deviation along a roll axis so as to determine a measure of a second lateral difference for the inner image region on the basis of the pattern deviation along a pitch axis and to control the positioning device such that the first lateral difference reaches a first lateral difference target value and that the second lateral difference reaches a second lateral difference target value;

determine a measure of wedge error differences of pattern distances of the actual position for four outer image regions arranged in two opposing pairs in parallel with the roll axis and in two opposing pairs in parallel with the pitch axis, and to control the positioning device such that the multi-aperture optics are tilted in relation to the roll axis or the pitch axis, so that the wedge error differences reach a target roll value or a target pitch value;

determine a measure of a rotational difference of the pattern deviation for the four outer image regions along a first local and a second local lateral direction, respectively, and to control the positioning device such that same rotates the multi-aperture optics about a yaw axis, so that the rotational differences reach a target rotational value; and 

determine a measure of a difference in distances of the pattern deviation for each of the outer image regions along a local direction in parallel with the roll axis and along a local direction in parallel with the pitch axis, and to control the positioning device such that same shifts the multi-aperture optics along the yaw axis, so that the differences in distance reach a target value.



	As shown above, each limitation in the claim 8 has an identical limitation set forth in the ‘202 patent. Claim 8 is broader than claim 1 of the ‘202 patent as shown above and thus is not patentably distinct. 
Recapture
Claims 8-12 and 15 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The Examiner notes that in accordance to MPEP 1412.02 an “original application” includes the prosecution record of the application that issued as the patent for which the reissue application was filed and in addition, includes the patent familiy’s entire prosecution history. 
In this case, in considering parent patent 10,362,202, during the prosecution of US Patent Application 15/389,970, original claim 1 for example recited:
1.	 Device for relative positioning of multi-aperture optics comprising several optical channels in relation to an image sensor, comprising: a reference object arranged such that the reference object is imaged to an image region per channel by the multi-aperture optics in the optical channels; a positioning device controllable to change a relative location between the multi- aperture optics and the image sensor; a calculating device configured to determine actual positions of the reference object in at least three image regions in images of the reference object and to control the positioning device on the basis of a comparison of the actual positions with positions.

It is noted that this original claim is identical to claim 8 of the instant application. 
In response to the non-final rejection of 11/02/2018 which indicated certain claims as containing allowable subject matter, the Applicant amended claim 1 as follows:

1. Device for relative positioning of multi-aperture optics comprising several optical channels in relation to an image sensor, comprising: a reference object arranged such that the reference object is imaged to an image region per channel by the multi-aperture optics in the optical channels; a positioning device controllable to change a relative location between the multi- aperture optics and the image sensor; a calculating device configured to determine actual positions of the reference object in at least three image regions in images of the reference object and to control the positioning device on the basis of a comparison of the actual positions with positions;
wherein the device is configured to at least one of: the calculating device being configured to control a fixation device, the fixation device being configured to harden a glue arranged between the multi-aperture optics and the image sensor or between the multi-aperture optics and a printed circuit board on which the image sensor is arranged; the reference object comprising at least three reference regions comprising a reference marking, so that one reference marking is imaged onto one of the at least three image regions, respectively, the calculating device being configured to determine the actual position on the basis of a position of the reference markings in the image region; and the calculating device being configured to determine a measure of a distance of pattern distances of the actual position for an inner image region on the basis of the pattern deviation, the calculating device being configured to control the positioning device such that same shifts the multi- aperture optics along the yaw axis, so that the distance reaches a target distance value; determine a measure of a first lateral difference of the actual position for the inner image region on the basis of the pattern deviation along a roll axis so as to determine a measure of a second lateral difference for the inner image region on the basis of the pattern deviation along a pitch axis and to control the positioning device such that the first lateral difference reaches a first lateral difference target value and that the second lateral difference reaches a second lateral difference target value; determine a measure of wedge error differences of pattern distances of the actual position for four outer image regions arranged in two opposing pairs in parallel with the roll axis and in two opposing pairs in parallel with the pitch axis, and to control the positioning device such that the multi-aperture optics are tilted in relation to the roll axis or the pitch axis, so that the wedge error differences reach a target roll value or a target pitch value; determine a measure of a rotational difference of the pattern deviation for the four outer image regions along a first local and a second local lateral direction, respectively, and to control the positioning device such that same rotates the multi- aperture optics about a yaw axis, so that the rotational differences reach a target rotational value; and determine a measure of a difference in distances of the pattern deviation for each of the outer image regions along a local direction in parallel with the roll axis and along a local direction in parallel with the pitch axis, and to control the positioning device such that same shifts the multi-aperture optics along the yaw axis, so that the differences in distance reach a target value.

Similar amendment was made to method claim 15 during the prosecution of the ‘202 patent. 

In review of the three steps of recapture as outlined in MPEP 1412.02 the Examiner notes that following:
Step 1:
	As set forth above, since the underlined portions are no longer required in reissue claim 8 the claim is considered broader. 
Step 2:
	With respect to whether applicant surrendered any subject matter, the Examiner determines that the original patent claim limitation (the above underlined portion) is now being omitted in the present reissue application. It is noted that the since this limitation was added in response to the Examiner’s non-final office action and was made to make the claims allowable over the prior art, then this omitted limitation relates to subject matter previously surrendered by applicant.  
Step 3:
	The Examiner notes that the reissue claim is not materially narrowed relative to the surrendered subject matter since no limitations are present which are directly associated with any of the omitted underlined portions as set forth above. 

In view of the above analysis, the Examiner determines that the claims are subject to recapture. As set forth above, claim 15 of the reissue was similarly broadened as compared to claim 12 of the original application. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning device in claims 1-8, 13-15 and calculating device in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With respect to calculating device, the Examiner determines that ‘calculating device’ is a generic placeholder for performing the claimed function. In addition, calculating device is modified by functional language and is linked by the transition word “configured to”.  The Examiner further determines that calculating device is not modified by sufficient structure, material or acts for performing the claimed function. 
The Examiner notes that the claimed limitation “shall be construed to cover the correspond structure…described in the specification and equivalents thereof” (see MPEP 2181.II) patent specification discloses that the device 10 includes a calculating device 26 (see Figures 1 and 2).  The Examiner notes that the patent specification does not disclose the structure corresponding to the calculating device. 
With respect to positioning device, the patent specification discloses that the positioning device includes a motor or an actuator. See col.16, lines 64-col. 17, lines 4 and col. 19, lines 35-41.  Therefore, the Examiner determines that the patent specification discloses sufficient structure for performing the claimed function associated with the positioning device. 
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth above, the Examiner determined that “calculating device” should be interpreted under 112(f). A review of the patent specification shows and in accordance with MPEP 2181.III, it cannot be determined whether a description is provided to as to the corresponding structure, material or acts that perform the claimed function associated with the calculating device. Therefore, the claim(s) are indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. US Patent Pub. 2009/0160977 in view of Olsen et al. US Patent Pub. 2007/0002159.
Regarding claim 82:
Device for relative positioning of multi-aperture optics comprising several optical channels in relation to an image sensor, comprising: 
Oyama discloses a method directed to pixel shifting (see the abstract and paragraph [0168]). With reference to Figure 5, Oyama discloses multiple regions (see also Figures 1-3) (multiple aperture optics) and an image sensor (see paragraph [0076]). See also paragraphs [0081-0082]
a reference object arranged such that the reference object is imaged to an image region per channel by the multi-aperture optics in the optical channels; 
See paragraphs [0097-0098] and Fig. 5. In addition, subject images 114aa to 114d are formed on the image regions.  
a positioning device controllable to change a relative location between the multi- aperture optics and the image sensor;
Oyama discloses image shift/control based on an actual position of a reference object but fails to explicitly disclose a position device controllable to change a relative location between the multi-aperture optics and the image sensor. 
Nonetheless, Olsen discloses a positioning device (300) controllable to change a relative location between the multi-aperture optics and the image sensor (figs 9-12, Abstract); to control the positioning device (figs 9-12, Abstract). See also paragraphs [0451-0466]
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a positioning device (300) controllable to change a relative location between the multi-aperture optics and the image sensor (figs 9-12, Abstract); to control the positioning device of Olsen with the device of Oyama in order to rapidly increase channel alignment as well as image alignment – correcting for parallax optically instead of relying on post capture processing.
 a calculating device configured to determine actual positions of the reference object in at least three image regions in images of the reference object and to control the positioning device on the basis of a comparison of the actual positions with positions.  
See paragraphs [0094-0097] and Fig. 5 which discloses determining the positions of the object in each region.  AS set forth above, it would have been obvious to a person of ordinary skill in the art to control the position of the image sensor. 

Regarding claim 9:
Device as claimed in claim 8, wherein the calculating device is configured to control the positioning device on the basis of a comparison of the actual position of an image region in relation to actual positions in other image regions.  
Oyama fig 5, pars [0094]-[0097], Olsen figs 9-12, Abstract

Regarding claim 10:
Device as claimed in claim 8, wherein the calculating device is configured to control the positioning device on the basis of a comparison of the actual position of an image region with a target position in relation to the image region.  
Oyama 105, fig 5, pars [0094]- [0097], Olsen figs 9-12, Abstract
Regarding claim 12:
Device as claimed in claim 8, wherein the reference object comprises at least three reference regions comprising a reference marking, so that one reference marking is imaged onto one of the at least three image regions, respectively, the calculating device being configured to determine the actual position on the basis of a position of the reference markings in the image region.  
Oyama fig 5, pars [0094]- [0097], Olsen figs 9-12, Abstract

Regarding claim 15: 
Method of relative positioning of multi-aperture optics comprising several optical channels in relation to an image sensor, comprising: 
Oyama discloses a method directed to pixel shifting (see the abstract and paragraph [0168]). With reference to Figure 5, Oyama discloses multiple regions (see also Figures 1-3) (multiple aperture optics) and an image sensor (see paragraph [0076]). See also paragraphs [0081-0082]
arranging a reference object such that the reference object is imaged to an image region per channel by the multi-aperture optics in the optical channels; 
See paragraphs [0097-0098] and Fig. 5. In addition, subject images 114aa to 114d are formed on the image regions.  
providing a positioning device controllable to change a relative location between the multi-aperture optics and the image sensor; 
Oyama discloses image shift/control based on an actual position of a reference object but fails to explicitly disclose a position device controllable to change a relative location between the multi-aperture optics and the image sensor. 
Nonetheless, Olsen discloses a positioning device (300) controllable to change a relative location between the multi-aperture optics and the image sensor (figs 9-12, Abstract); to control the positioning device (figs 9-12, Abstract). See also paragraphs [0451-0466]
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a positioning device (300) controllable to change a relative location between the multi-aperture optics and the image sensor (figs 9-12, Abstract); to control the positioning device of Olsen with the device of Oyama in order to rapidly increase channel alignment as well as image alignment – correcting for parallax optically instead of relying on post capture processing.
determining actual positions of the reference object in at least three image regions in images of the reference object; comparing the actual positions with positions; and controlling a positioning device on the basis of said comparison.
See paragraphs [0094-0097] and Fig. 5 which discloses determining the positions of the object in each region.  AS set forth above, it would have been obvious to a person of ordinary skill in the art to control the position of the image sensor. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. in view of Olsen et al. and further in view of Sayag US Patent 6,166,370.
Regarding claim 11:
Device as claimed in claim 8, wherein the calculating device is configured to control a fixation device, the fixation device being configured to harden a glue arranged between the multi-aperture optics and the image sensor or between the multi-aperture optics and a printed circuit board on which the image sensor is arranged.  
Oyama and Olsen do not specifically disclose of a fixation device configured to harden a glue arranged between the optics and the image sensor. Sayag is directed to a method for positioning a reflective element with respect to an image sensor and to cure the glue (using e.g. UV light) once the correct position is determined. See col. 12, lines 28-61. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to harden a glue between the optics and the image sensor.  As explained by Sayag, by hardening a glue, the position of the element relative to each other can be maintained and thus allow for the correct position to be set. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner acknowledges that during the prosecution of US Patent Application 15/389,970, an election of a restriction requirement was made by the Applicant. As set forth MPEP 804, it is acknowledged that “[g]enerally, a double patenting rejection is not permitted where the claimed subject matter is presented in a divisional application as a result of a restriction requirement made in a parent application under 35 U.S.C. 121”, however, in this instant application, the Applicant has reintroduced the original claims from which restriction was made. Thus, consideration of double patenting is appropriate. 
        2 As discussed above, during the prosecution of US Patent Application 15/389,970, a restriction requirement was set forth.   Current claim 8 is identical to the base claim set forth in the ‘970 application (after election and prior to non-final office action) as well as part of claim 1 of the instant application (claim 8 appears to cover both claim sets in the ‘970 application and the underlying patent application). If claim 8 is only directed to the elected species as set forth in the underlying patent application, then the Examiner may have to consider original patent requirement of 35 U.S.C. 251 in a subsequent action. See MPEP 1412.01 As set forth above, the Examiner considers the instant application (claim 8) to be applicable to both embodiments and thus an original patent requirement analysis is not performed at this time.